Citation Nr: 0812394	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-32 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected post concussion syndrome with 
headaches.

2.  Entitlement to service connection for syncope, claimed as 
blackouts, to include as secondary to the service-connected 
post concussion syndrome with headaches.

3.  Entitlement to service connection for claimed memory 
loss, to include as secondary to the service-connected post 
concussion syndrome with headaches.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will, regrettably, 
further delay a final decision on the claim on appeal.

The Board observes that the veteran's service-connected post 
concussion syndrome with headaches has been evaluated under 
Diagnostic Codes 8045-8100.  Diagnostic Code 8045, brain 
disease due to trauma, provides that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a (2007).  

Under Diagnostic Code 8100, migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over last several months will be assigned a 10 percent 
evaluation.  A 30 percent evaluation will be assigned for 
migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several 
months.  A 50 percent evaluation is assigned for migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a (2007).

The Board is aware that in the March 2003 VA examination the 
veteran complained of daily headaches, located mainly in the 
occipital area, that last 1-4 hours at a time.  The veteran 
was diagnosed with post concussion headaches; however, the 
examiner did not comment on the intensity of these headaches, 
i.e. whether they were manifested by prostrating attacks 
and/or produced severe economic inadaptability.

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2005); see 38 C.F.R. § 
19.9 (2007). 

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required by the courts "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, the 
Board finds that a more contemporaneous VA examination is 
necessary.  

With regards to the claims of syncope and memory loss, 
secondary to the service-connected post concussion syndrome 
with headaches, the Board notes that a disability which is 
proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.

The Board is aware that the veteran was afforded a VA 
examination addressing his claimed disorders in March 2003, 
with an addendum note in May 2004.   However, the Board finds 
that these VA examinations are of limited probative value 
because they were not based on a review of the medical 
records.  In this regard, the Board notes that in cases where 
an examiner who has rendered a medical opinion has not had an 
opportunity to review the veteran's medical records, the 
medical opinion's probative value is substantially limited.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions without a factual predicate in the record are not 
considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).  Further, the examination reports did not comment 
as to whether or not the veteran's service-connected post 
concussion syndrome with headaches has caused or aggravated 
his claimed syncope and memory loss.  An additional 
examination, with an opinion addressing aggravation, should 
be sought.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should be notified that to 
substantiate his increased evaluation 
claim: (1) he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on his 
employment and daily life; (2) if the 
diagnostic code under which the veteran 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by his 
demonstrating a noticeable worsening or 
increase in severity of the disabilities 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
veteran must be provided at least general 
notice of that requirement; (3) he must 
be notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that the he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).

The veteran should also be notified that 
a disability which is proximately due to, 
or results from, another disease or 
injury for which service connection has 
been granted shall be considered a part 
of the original condition.  Specifically, 
when aggravation of a disease or injury 
for which service connection has not been 
granted is proximately due to, or the 
result of, a service-connected condition, 
the veteran shall be compensated for the 
degree of disability over and above the 
degree of disability existing prior to 
the aggravation.  See 38 C.F.R. 
§ 3.310(a),(b) (2007); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Finally, the veteran should be notified 
that, in cases where service connection 
is granted, both a disability evaluation 
and an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
recent treatment received for the 
service-connected post concussion 
syndrome and claimed syncope and memory 
loss.  Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records 
from any previously un-identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claims.

3.   The veteran should be scheduled for 
a VA examination in order to evaluate the 
current severity of the service-connected 
post concussion syndrome with headaches.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All tests and 
studies that the examiner deems necessary 
should be performed.  The examiner should 
determine whether the veteran suffers 
from headaches manifested by prostrating 
attacks.  If headaches with prostrating 
attacks are found, exam findings should 
be expressed in terms of average of such 
attacks per week and the resultant impact 
on economic adaptability.  The 
examination should include a complete 
rationale for the opinions expressed.  

4.  The veteran should also be afforded a 
VA examination by the appropriate 
physician to obtain a definitive 
diagnosis with regard to his claimed 
syncope and memory loss.  The veteran's 
claims folder must be made available for 
the physician's review prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  
All indicated tests and studies are to be 
performed.  Following the examination, 
the examiner is requested to provide an 
opinion as the following questions:

(a.)	Is it at least as likely as 
not that the claimed syncope 
and/or memory loss are 
related to the service-
connected post concussion 
syndrome?
  
(b.)	If not, then are the claimed 
syncope and/or memory loss 
aggravated (i.e., worsened 
beyond its natural 
progression) by the veteran's 
service-connected post 
concussion syndrome?  If so, 
the examiner should attempt 
to objectively quantify the 
degree of aggravation above 
and beyond the level of 
impairment had no aggravation 
occurred.

(c.)	If not related to or 
aggravated by the post 
concussion syndrome, is it at 
least as likely as not (e.g., 
a 50 percent or greater 
likelihood) that the claimed 
syncope and/or memory loss 
had their clinical onset 
during his period of active 
service?

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report. 

5.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determinations 
remain adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



